United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kokomo, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0596
Issued: June 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from an October 21, 2016 merit
decision and a December 27, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs1 (OWCP). Pursuant to the Federal Employee’s Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an injury
causally related to the accepted August 3, 2016 employment incident; and (2) whether OWCP
properly denied appellant’s request for an oral hearing before an OWCP hearing representative.
On appeal, appellant contends that her medical documentation establishes that her
injuries occurred while she was performing her employment duties.
1

While appellant initially timely requested oral argument before the Board, pursuant to 20 C.F.R. § 501.5(b),
appellant withdrew her request on February 21, 2017.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 3, 2016 appellant, then a 44-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she injured her left knee when it gave out while she was
walking down steps. She stopped work on August 3, 2016.
With her claim, appellant submitted an August 10, 2016 attending physician’s report
(Form CA-20) wherein Dr. Courtney A. Holland, a Board-certified orthopedic surgeon, indicated
that she treated appellant on July 14, and August 10, and 19, 2016. Dr. Holland diagnosed knee
pain/swelling for four to six weeks, exacerbated by impact activities (prolonged standing/stairs).
She noted that appellant’s knee gave out, and that she was using a knee brace. Dr. Holland
found moderate effusion and mild arthritis, and diagnosed internal derangement of the knee. She
further opined that appellant was able to return to light work, with walking as tolerated.
On September 7, 2016 appellant submitted Dr. Holland’s progress reports. In a July 14,
2016 progress report, Dr. Holland diagnosed left knee effusion, knee internal derangement, and
left knee pain. She noted that appellant had a four- to six-week history of left knee pain with an
insidious onset. Dr. Holland indicated that appellant’s pain was over her medial knee and was
exacerbated with impact activities, prolonged standing, and stairs. She noted that appellant was
employed as a postal worker, which required 8 to 12 hours of standing and up to 12 miles of
walking per day. Dr. Holland noted frequent episodes of appellant’s knee buckling and giving
out on her. She recommended conservative treatment. Dr. Holland indicated that x-rays were
taken of appellant’s left knee which showed moderate effusion, decreased joint space within the
medial compartment, secondary changes of medial femoral condyle and medial plateau to
include squaring and sclerosis, and mild arthritis in the patellofemoral compartment. She noted
that she had given appellant an injection on that date and that appellant noted immediate relief.
In an August 10, 2016 progress note, Dr. Holland repeated appellant’s history and
diagnoses. She also noted that on the day of injury appellant was walking when her knee gave
out and she fell. In an August 25, 2016 report, Dr. Holland noted that appellant had a magnetic
resonance imaging (MRI) scan on that date. She diagnosed chondromalacia of medial femoral
condyle, knee pain, and medial meniscus tear. Dr. Holland noted that appellant had failed
conservative treatment and recommended left knee arthroscopy with meniscal debridement or
repair, chondroplasty, and evaluation for possible chondral restoration procedure.
In a September 16, 2016 letter to appellant, OWCP indicated that when it first received
appellant’s claim, it appeared to be a minor injury that resulted in minimal or no lost time from
work and a limited amount of medical expense, so it was administratively approved without a
full merit review. However, as appellant had not returned to work in a full-time capacity, OWCP
opened the claim for consideration of the merits. OWCP noted that it had reviewed the claim
and determined that the evidence of record was insufficient to support her claim. It afforded
appellant 30 days to submit the necessary medical evidence.
In a September 23, 2016 report, Dr. Holland noted that appellant was initially injured
after a fall that occurred in May 2016 while performing her employment duties. She noted that
the injury was reported to her supervisor, but a formal incident report was never filed. Appellant
advised her that a second injury occurred on August 3, 2016, which also resulted from a fall

2

while working. She summarized her previously submitted medical reports. Dr. Holland noted
that she recommended a left knee arthroscopy with medial debridement and chondroplasty, and
asked for authorization for that procedure.
By decision dated October 21, 2016, OWCP denied appellant’s claim because she had
not established a causal relationship between the accepted employment incident and the accepted
diagnosis.
Appellant submitted a request for a review of the written record by an OWCP hearing
representative on an appeal request form dated November 21, 2016. However, the postmark for
mailing this document was November 28, 2016.
By decision dated December 27, 2016, OWCP denied appellant’s request for a review of
the written record by an OWCP hearing representative as untimely filed. It also reviewed
appellant’s request at its discretion, and denied the request as it determined that the issue in the
case could be equally well addressed by requesting reconsideration and submitting new
evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was caused in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed

3

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

3

condition and the specific employment factors identified by the employee.7 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS -- ISSUE 1
Appellant filed a traumatic injury claim alleging injuries to her left knee when, on
August 3, 2016, it gave out on her while she was walking down steps during the performance of
her federal duties. OWCP denied her claim because she had not established a causal relationship
between the accepted employment incident and the accepted diagnosis.
The Board finds that appellant did not meet her burden of proof in that she did not submit
medical evidence establishing that her diagnosed left knee conditions were causally related to her
August 3, 2016 employment incident.
In support of her claim appellant submitted multiple reports by Dr. Holland. Dr. Holland
diagnosed chondromalacia of the medial femoral condyle and medial meniscus tear, and
recommended a left knee arthroscopy with medial meniscal debridement and chondroplasty.
However, she did not provide a rationalized medical opinion establishing how these diagnosed
conditions were causally related to appellant’s fall during her employment as a letter carrier on
August 3, 2016. The Board has held that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale.9
Dr. Holland first discussed appellant’s symptoms in her left knee in a July 14, 2016
progress report, which was prior to the date of the August 3, 2016 alleged traumatic injury. In
her August 10, 2016 report, she indicated that appellant had fallen on that date, not one week
earlier. Dr. Holland first noted appellant’s August 3, 2016 fall in her September 23, 2016 report.
However, she failed to provide medical rationale as to why appellant’s knee giving out on
August 3, 2016 caused the left knee diagnoses for which she required surgery. In fact,
Dr. Holland noted that appellant had a previous employment-related fall in May 2016. A mere
conclusion without the necessary rationale explaining how and why the physician believes that
the accepted incident resulted in a diagnosed condition is not sufficient to meet appellant’s
burden of proof.10 Neither the fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by an
employment incident is sufficient to establish causal relationship.11 The Board finds that
appellant did not meet her burden of proof.
7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 4.

8

James Mack, 43 ECAB 321 (1991).

9

L.H., Docket No. 16-194 (issued October 27, 2016).

10

G.M., Docket No. 14-2057 (issued May 12, 2015).

11

T.E., Docket No. 16-1090 (issued February 24, 2017).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.12
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on her claim before a representative of the Secretary.13
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.14 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carriers’ date marking and before the claimant has requested
reconsideration.15 Although there is no right to a review of the written record or an oral hearing
if not requested within the 30-day time period, OWCP may within its discretionary powers grant
or deny a hearing when the request is untimely or made after reconsideration under section
8128(a).16
ANALYSIS -- ISSUE 2
Appellant’s request for oral hearing was dated November 21, 2016. However, the
postmark indicates that the request was mailed on November 28, 2016. The time limitation to
request an oral hearing before OWCP expired on November 21, 2016 since November 20, 2016
fell on a Sunday.17 However, the date of the postmark, November 28, 2016, is the date
considered as the date of filing.18 Accordingly, appellant’s request is found to have been made
more than 30 days after the issuance of OWCP’s most recent decision on October 21, 2016.

12

The Board notes that appellant submitted a reconsideration request on December 27, 2016. On January 23,
2017 appellant requested an appeal before this Board. By letter dated February 28, 2017, OWCP properly informed
appellant that no action would take place on her reconsideration request as the Board was considering appellant’s
claim. It and the Board may not simultaneously have jurisdiction over the same issue. As the Board had jurisdiction
over the traumatic injury claim, OWCP could not issue decision regarding the same issue on appeal before the
Board. See Terry L. Smith, 51 ECAB 182 (1999); Arlonia B. Taylor, 44 ECAB 591 (1993); Russell E. Lerman, 43
ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990), 20 C.F.R. § 501.2(c)(3).
13

5 U.S.C. § 8124(b)(1).

14

20 C.F.R. §§ 10.626, 10.617.

15

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

16

See M.W., Docket No. 12-1267 (issued November 2, 2012); Federal (FECA) Procedure Manual, Part 2 -Claims, Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
17

See T.T., Docket No. 15-1397 (issued December 3, 2015).

18

Supra note 15.

5

Therefore, OWCP properly found that appellant was not entitled to an oral hearing as a matter of
right.19
OWCP then properly exercised its discretion by stating that it had considered the matter
and had denied appellant’s request for a hearing because the issue could be addressed through a
request for reconsideration.20 The Board has held that the only limitation on OWCP’s authority
is reasonableness and an abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deduction from established facts.21 In this case, the evidence of record does not
indicate that OWCP abused its discretion in its denial of appellant’s request for an oral hearing.
Accordingly, the Board finds that OWCP properly denied her request.22
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to the accepted August 3, 2016 employment incident. The Board further finds
that OWCP properly denied appellant’s request for an oral hearing before an OWCP hearing
representative.

19

C.C., Docket No. 16-1581 (issued February 17, 2017).

20

M.H., Docket No. 15-0774 (issued June 19, 2015).

21

Daniel J. Perea, 42 ECAB 214, 221 (1990).

22

R.P., Docket No. 16-0554 (issued May 17, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 27 and October 21, 2016 are affirmed.
Issued: June 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

